Citation Nr: 0722328	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and observers




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to April 
1968, from June 1968 to September 1972, and from July 1974 to 
September 1978.  He died in July 1991.  Appellant is his 
surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as respiratory failure, due to or as a consequence of 
hypercalcemia, due to or as a consequence of adenocarcinoma 
of stomach, widely metastatic.  

2.  Respiratory failure, hypercalcemia and adenocarcinoma of 
stomach were not present in service, are not presumptively 
related to service, and are not shown to be etiologically 
related to service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2006).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b) (2006).  A disability is a contributory cause of 
death if it contributed substantially or materially to the 
cause of death, combined to cause death, aided or lent 
assistance to producing death.  38 C.F.R. § 3.312(c) (2006).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2006).  

The appellant contends that the veteran's death is the result 
of his exposure to herbicide agents during his service in the 
Republic of Vietnam and has submitted several informational 
documents related to Agent Orange.  She also asserts that the 
fact that she received an Agent Orange settlement strongly 
suggests that the veteran's death was related to his exposure 
to an herbicide agent.  See March 2001 and September 2005 VA 
Forms 21-4138; April 2003 hearing transcript.  The veteran's 
death certificate lists the cause of death as respiratory 
failure, due to or as a consequence of hypercalcemia, due to 
or as a consequence of adenocarcinoma of stomach, widely 
metastatic.  The certifying physician was Dr. M. Carducci.

The veteran's service personnel records reveal that he had 
two tours of duty in the Republic of Vietnam between the 
dates of January 9, 1962 and May 7, 1975.  As such, he is 
presumed to have been exposed to an herbicide agent.  See 
38 C.F.R. § 3.307 (a)(6)(iii) (2006).  None of the causes of 
death listed on the death certificate, however, are diseases 
presumptively associated with exposure to herbicide agents 
under VA regulations.  See 38 C.F.R. § 3.309 (e) (2006).  As 
such, service connection on a presumptive basis is not 
warranted.  Appellant is not precluded, however, from 
establishing service connection for the cause of the 
veteran's death on a direct basis rather than a presumptive 
one.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 
1994).  

The evidence does not support granting service connection for 
the cause of the veteran's death on a direct basis.  The 
veteran's service medical records do not show that he 
developed respiratory failure, hypercalcemia, or 
adenocarcinoma of the stomach during active service.  He died 
in July 1991 at the age of 41, more than two decades after 
his discharge from active duty, and there is no medical 
evidence of record to establish that he was suffering from 
these conditions prior to July 1991.  In fact, the death 
certificate indicates that respiratory failure had an 
approximate interval of three to four hours between onset and 
death, hypercalcemia had an interval of two to three days 
between onset and death, and widely metastatic adenocarcinoma 
of the stomach had a one month interval between onset and 
death.  
Post-service medical records from Denver General Hospital 
reveal that he was admitted on July 8, 1991 for evaluation of 
right supraclavicular and right hilar adenopathy.  The 
veteran's hospital course was marked by a rapid clinical 
deterioration.  A lymph node biopsy showed mucinous 
adenocarcinoma and a biopsy of the stomach was positive for 
infiltrating gastric carcinoma.  The veteran soon developed 
increasing bone pain and hypercalcemia, and was noted to be 
hypoxic.  His prognosis was extremely poor with low benefit 
to be gained by chemotherapy as it was clinically confirmed 
that his tumor was growing rapidly.  The final diagnosis was 
widely metastatic gastric carcinoma.  No autopsy was 
obtained.  See clinical resume.  

There is no competent evidence that establishes an 
etiological relationship between respiratory failure, 
hypercalcemia, or adenocarcinoma of the stomach and active 
service, to include his presumed exposure to an herbicide 
agent during his tours of duty in Vietnam.  Although the 
doctor who certified the veteran's death certificate has 
opined that widely metastatic adenocarcinoma of stomach and 
hypercalcemia are as likely as not related to military 
service, he does not provide a rationale for this opinion.  
Rather, he stated that the veteran expired from 
adenocarcinoma of the stomach which was widely metastatic and 
inducing a markedly elevated calcium level.  See November 
2000 statement from Dr. Carducci.  

In December 2006, the Board requested a medical advisory 
opinion in order to better assess appellant's claim.  More 
specifically, the Board requested that an oncologist 
determine whether the veteran's death from respiratory 
failure, due to or as a consequence of hypercalcemia, due to 
or as a consequence of adenocarcinoma of stomach, widely 
metastatic, was the result of disease, injury or event during 
active service, including his presumed exposure to an 
herbicide agent.  

In a February 2007 response, Dr. M. Isa, the chief of 
Hematology and Oncology at the VA Medical Center (VAMC) in 
Salem, Virginia, reported that after reviewing the veteran's 
medical records, it appeared that the veteran was suffering 
from metastatic gastric cancer to bones, lungs and lymph 
nodes.  Dr. Isa further reported that review of medical 
literature does not support that hypercalcemia is caused by 
exposure to herbicide agents.  Also, studies that have been 
conducted to evaluate any association between herbicide 
exposure and gastrointestinal cancer yielded a fairly 
consistent pattern of no association.  Dr. Isa opined that 
the veteran was suffering from advance stage gastric cancer 
and that hypercalcemia was caused by documented bone 
metastasis or hypercalcemia of malignancy.  The Director of 
the Salem VAMC indicated that two other physicians had 
reviewed Dr. Isa's findings and concurred with his medical 
opinion.  See February 2007 letter from J.E. Patrick.  

The response provided by Dr. Isa clearly indicates that there 
is no relationship between gastric cancer or hypercalcemia 
and the veteran's active service as there is no link between 
either condition and exposure to herbicides.  The Board 
acknowledges appellant's statement that Dr. Isa indicated the 
veteran's gastric cancer had metastasized to his lungs and 
that lung cancer is on the presumptive list for exposure to 
Agent Orange.  See March 2007 VA Form 21-4138.  Metastasis is 
the transfer of disease from one organ or part to another not 
directly connected with it.  See Dorland's Illustrated 
Medical Dictionary 1023 (28th ed. 1994).  Moreover, 
presumptive service connection refers to the primary cancer 
site and not the site to which the cancer metastasized.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied 
522 U.S. 1151 (1998).  Dr. Isa has determined that the 
veteran had metastatic gastric cancer to his lungs, a 
statement that indicates lung cancer was the secondary, 
rather than the primary, site of the cancer, which was the 
veteran's stomach.  As such, presumptive service connection 
for lung cancer based on herbicide exposure is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Appellant's appeal originates from a September 2000 rating 
decision that, in pertinent part, denied service connection 
for the cause of the veteran's death.  It is acknowledged 
that appellant was not provided with section 5103(a) notice 
concerning the evaluation of her claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000; and was also remanded in order to effect 
compliance with the duties to notify and assist.  

Pursuant to the September 2003 remand, the appellant was 
advised that the RO would assist her in obtaining additional 
information and evidence, and of the responsibilities on both 
her part and VA's in developing the claim.  See February 2004 
letter.  She had previously been informed of the necessary 
evidence to substantiate her claim for service connection for 
the cause of the veteran's death in a November 2001 statement 
of the case (SOC), and was later informed of the need to 
provide any evidence in her possession that pertains to the 
claim in an August 2005 supplemental SOC (SSOC).  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  The appellant was also provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection in an October 2006 letter.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service and private medical records 
have been associated with the claims file.  The RO also 
attempted to confirm that no autopsy report existed, and 
received a February 2006 response from the Jefferson County 
Coroners Office that no report was available as that office 
had not been notified after the veteran's death.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


